Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
 
Status of Claims
Claims 1-4, 18-25, 28, 34-42, and 44-47 are pending in the instant application. Claim 46 is new and drawn to the elected invention and species. Claims 18, 23-25, 28, 34-36, and 44-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-4, 19-22, 37-42, 46, and 47 is contained herein. 
Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 10/20/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 4/19/2022.

New Rejections

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3, 4, 22, 37-42, and 46 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 27-32 of copending Application No. 16/810,219.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The claimed formula I and compositions thereof may be anticipated by the compounds and compositions described in application ‘219 (see claim 27, wherein R selected from halo, Cy1,2 = substituted aryl or heteroaryl, R1,2 = H or alkyl, and L1 = absent. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-4, 22, 37-42, and 46-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 18-29 of US Patent 9,969,740. Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The claimed formula I and compositions thereof may be anticipated by the compound and compositions described in patent ‘740 (see claim 1, wherein R selected from halo, Cy1,2 = substituted aryl or heteroaryl, R1,2 = H or alkyl, and L1 = absent. 

Claims 1-4, 22, 37-42, and 46-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 25-28 of US Patent 10,414,773. Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications. The reasons for double patenting are identical to those described in US Patent 9,969,740.

Claims 1-4, 22, 37-42, and 46-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8, 9, and 11-13 of US Patent 9,150,579. Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications. The reasons for double patenting are identical to those described in US Patent 9,969,740.

Claims 1-4, 21, 22, 37-42, and 46-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, and 11-13 of US Patent 9,475,818. Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications. The reasons for double patenting are identical to those described in US Patent 9,969,740.


Claims 1-4, 22, 37-42, and 46-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent 10,570,142. Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications. The reasons for double patenting are identical to those described in US Patent 9,969,740.
Claims 1-4, 22, 37-42, and 46-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent 10,981,919. Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications. The reasons for double patenting are identical to those described in US Patent 9,969,740.
Claims 1, 3, 4, 22, 37-42, and 46-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent 9,775,841. Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications. The reasons for double patenting are identical to those described in US Patent 9,969,740.
Claims 1, 3, 4, 19-20, 37-42, and 46-47 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 33 of US Patent 10,322,130. Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications. The reasons for double patenting are identical to those described in US Patent 9,969,740.



Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 22, 38, 40, and 41 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated over (WO 2011/099978-mentioned in IDS).
The reference teaches the following compound at page 27:

    PNG
    media_image1.png
    166
    250
    media_image1.png
    Greyscale
 wherein R is selected from -OH, Cy1,2 = unsubstituted or substituted aryl, R1,2 = H, and L1 = absent in methanol (see data section). Thus, the claims are anticipated.

Claims 1, 2, 22, 37, 40, and 41, and 46 are rejected under 35 U.S.C. 102(b) as being anticipated by Daia et al. Tetrahedron Letters (1998), 39(10), 1215-1218.

The reference teaches the following species wherein R = H, Cy1,2 = unsubstituted or substituted heterocyclic, R1,2 = H, and L1 = absent (see page 1217, compound 6 which is produced during work-up phase with solvents):

    PNG
    media_image2.png
    270
    306
    media_image2.png
    Greyscale
. Thus, the claims are anticipated.

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/           Primary Examiner, Art Unit 1624